We think that this judgment should be reversed and that a new trial should be had, because of serious errors in the admission of evidence.
The defendant was indicted, tried and convicted for the crime of keeping a disorderly house. There was sufficient evidence, if believed, that, within the provisions of section 322 of the Penal Code, she kept a house of so disorderly a character as to habitually disturb the peace, comfort and decency of the neighborhood.
The People were allowed to prove, over the objection of the defendant, that the town of Castile, where the offense was alleged to have been committed, was a town where a liquor tax was prohibited, or, in ordinary parlance, was a "no-license town." This was prejudicial error; for the selling of liquors by defendant, of which there was proof, is a separate offense and it would not constitute an element of the offense charged, merely from the act having been prohibited by law. That this irrelevant and unnecessary evidence may have prejudiced the minds of the jurors against the defendant, in reaching a conclusion as to her guilt upon the charge, is quite within the possibilities.
A witness for the People was allowed to testify, over the objection of the defendant, that there had been, over two years previously, an indictment against her, and that there was a record of conviction. Notwithstanding the exclusion of these records, when offered in evidence, it cannot be said that this testimony was not prejudicial. Although it had not appeared what the offense was of which the defendant had been convicted, nevertheless, the fact may have had its effect upon the jurors, and it could not have been otherwise than prejudicial to her character.
It cannot be said that the admission of the evidence referred to did not affect the rendition of the verdict of conviction, and, hence, there must be a new trial.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and CHASE, JJ., concur.
Judgment of conviction reversed, etc. *Page 293